Case 2:19-cv-00429-ES-SCM Document 41 Filed 06/22/20 Page 1 of 1 PageID: 677



Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


M&B IP ANALYSTS, LLC,

                  Plaintiff,
                                                       Civil Action No. 19-0429 (ES) (SCM)
                  v.
                                                                      ORDER
CORTICA-US, INC., et al.,

                  Defendants.


SALAS, DISTRICT JUDGE

       Before the Court is defendants Cortica-US, Inc. and Cortica, LTD’s motion to dismiss

plaintiff M&B IP Analysts, LLC’s complaint based on (i) lack of personal jurisdiction; (ii) the

doctrine of forum non conveniens; and (iii) failure to join an indispensable party. (D.E. No. 15).

Having considered the parties’ submissions and having held oral argument on May 5, 2020; and

for the reasons stated in the Court’s accompanying Opinion,

       IT IS on this 22nd day of June 2020

       ORDERED that the motion to dismiss (D.E. No. 15) is DENIED.



                                                            s/ Esther Salas
                                                            Esther Salas, U.S.D.J.




                                                1
